Douglas, J.,
concurring in part and dissenting in part. As set forth in the majority opinion, the facts of this case are simple. The parties contracted to buy and sell an automobile dealership known as Ed Stinn Chevrolet, Inc. To accomplish their purpose, the parties entered into two separate written agreements. The first, introduced into evidence as plaintiffs’ Exhibit 1, was entitled “AGREEMENT FOR PURCHASE AND SALE OF ASSETS.” The other agreement, plaintiffs’ Exhibit 20, was denominated “PURCHASE AGREEMENT FOR REAL ESTATE.” Appellants were the “buyer” or “purchaser” in both agreements. Ed Stinn Chevrolet, Inc. was the “seller” in the assets agreement and Barbara J. Stinn was the “seller” in the real estate agreement. The assets agreement was executed on February 25, 1985. The real estate agreement was not executed until March 4, 1985. It is these two agreements that this court *316now finds are so inextricably tied that the terms of the real estate agreement are not enforceable absent completion of the assets agreement. Because an actual review of the terms of the real estate agreement unequivocally contradicts the position of the majority, I respectfully dissent.
The real estate agreement contains sixteen clauses. Several of the clauses contain subparts. Many of these clauses and subparts recite the familiar language of any agreement for the sale and purchase of real property. These include provisions for the purchase price, escrows, zoning, liens, title work, utilities, insurance, warranties, etc. In addition to these recitals, there are specific provisions in the agreement that are clear, unequivocal and unambiguous which are and must be ignored for the majority to reach today’s decision. Since no magic wand has been waved and the provisions made to disappear, it is my judgment that they must be dealt with and in so doing, it must be concluded that the appellants are clearly entitled to their requested relief of specific performance.
Clause one states that the buyer agrees to buy and the seller agrees to sell the specific property involved for an agreed-upon price.
Clause five states:

“Date and Place of Events.

“(A) The Closing Date hereinunder shall take place sixty (60) days from the date of execution hereof, or upon the closing date under a certain Agreement For Purchase and Sale of Assets dated February 25, 1985 between TOMLO, INC., ED STINN CHEVROLET, INC. and EDMUND A. STINN if such closing date occurs prior to the expiration of such sixty (60) day period.” (Emphasis added.)
Thus, the only contingency placed on the transaction is the timing of the closing. The term “shall” is used making the closing mandatory. The term “or” is used to require an earlier closing date should the closing of the asset agreement occur before the expiration of the sixty-day period provided for in the real estate agreement.
Clause eight, in pertinent part, provides:

“Closing.

“(A) Within five (5) days after the execution hereof by Buyer and Seller, an executed copy of this Agreement shall be delivered to the Title Company to enable it to commence title work with respect to this transaction.
* *
“(C) All funds and documents to be deposited in Escrow shall be so deposited within sufficient time for a timely closing of this transaction.” (Emphasis added.)
Clause eleven provides that:

“Possession.

“Seller agrees to deliver possession of the Premises to Buyer on the Closing Date * *
Clause fifteen states:

*317
“Further Documents.

“The parties agree that prior to and after the Closing Date, they will execute and deliver such further instruments as may reasonably be requested by the other party in order to complete or evidence the transaction contemplated in this Agreement.” (Emphasis added.)
Finally, clause sixteen (B) states:
“Failure by any party hereto to exercise any right or remedy under this Agreement or delay in exercising the same will not operate as a waiver, and no waiver will be effective unless it is in writing and signed by the waiving party; * * *”
There is some dispute over whether the buyers had the wherewithal at the designated closing time to complete the transaction and, I am aware, that a deed given by the “seller” in this case might, without the signature of the “seller’s” husband, convey a clouded title, but that is no affair of the seller or this court. The buyers indicated they were ready to close, made a proper deposit and appeared at the closing site only to find that the seller would not appear. In fact, the record reflects that the seller, Barbara J. Stinn, had previously signed a deed conveying her interest in the property pursuant to the contract but her husband, Edmund, had destroyed the deed.
There is no indication anywhere within the four corners of this clearly drafted contract that the completion of this real estate transaction was contingent upon any other agreement or conditions — including the assets agreement. The appellants-buyers say they want the property and are willing to pay the agreed-upon purchase price. Upon the refusal of seller to convey her title interest pursuant to her agreement to do so, appellants seek specific performance. Appellants are entitled to the relief they seek. To refuse to grant specific performance in this case makes one wonder when the remedy of specific performance will ever be available to an aggrieved party to a real estate sale and purchase.
There is one saving feature in the majority opinion. At least the majority remands the case to the trial court for a determination of damages suffered by appellants-buyers because of the breach by the seller. This affords appellants some relief but it is a mystery to me how this court can find that appellants may be entitled to damages for the seller’s breach — but fail to find that the same breach does not entitle appellants to specific performance.
Accordingly, I would enter judgment for appellants on their claim for specific performance and, hence, I dissent from the majority’s opinion which denies such relief. Since the majority does give some relief to appellants by way of remand, I concur in that part of the judgment.
Moyer, C.J., and Wright, J., concur in the foregoing opinion.